Citation Nr: 1413935	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-40 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbosacral osteal degenerative disease (lumbar spine disability).

2.  Entitlement to an initial disability rating in excess of 10 percent for tinea versicolor.  

3.  Entitlement to an initial disability rating in excess of 10 percent for left foot plantar fasciitis.

4.  Entitlement to an initial disability rating in excess of 10 percent for right foot plantar fasciitis.

5.  Entitlement to an initial compensable disability rating for left elbow epicondylitis, to include any surgical scars.  

6.  Entitlement to an initial compensable disability rating for right elbow epicondylitis, to include any surgical scars.  

7.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB)

8.  Entitlement to an initial compensable rating for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection and assigned the ratings for the disabilities as noted on the cover page of this decision. 

The Veteran was scheduled for a Central Office hearing in December 2013.  In a letter received in November 2013, the Veteran indicated that he wished to cancel his hearing and asked that his case be decided on the evidence of record.  As such, his hearing request is deemed withdrawn.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

It appears that the Veteran wishes to request additional temporary total ratings for medical procedures performed on his bilateral elbows, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his lumbar spine disability, tinea versicolor, left plantar fasciitis, and right plantar fasciitis warrant initial ratings in excess of 10 percent.  He also contends that his bilateral elbow epicondylitis, PFB, and bilateral pes planus warrant compensable ratings.  He most recently underwent a VA examination for these disabilities in June 2008.  Since his 2008 VA examination, he has reported worsening symptoms and has continued treatment for these disabilities.  

As the Veteran has asserted a worsening of symptoms since the last examination, he should be afforded new examinations to determine the current severity of each disability identified on the cover page of this decision.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any outstanding, pertinent treatment records related to the Veteran's bilateral foot, low back, and skin disabilities.  

2.  Then, the RO/AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected bilateral pes planus and bilateral plantar fasciitis.  The claims folders, and any pertinent evidence in electronic format, must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The RO/AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO/AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected PFB and tinea versicolor.  The claims folders, and any pertinent evidence in electronic format, must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The RO/AMC should ensure that the examiner provides all information required for rating purposes.

4.  The RO/AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected bilateral elbow epicondylitis with surgical scarring.  The claims folders, and any pertinent evidence in electronic format, must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  This examination should include a discussion of any surgical scars the Veteran may have present on his elbows.  

The RO/AMC should ensure that the examiner provides all information required for rating purposes.

5.  The RO/AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected low back disability.  The claims folders, and any pertinent evidence in electronic format, must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The RO/AMC should ensure that the examiner provides all information required for rating purposes.

6.  The RO/AMC should undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


